DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DANIEL SHEPPARD,
                              Appellant,

                                     v.

               GUARDIANSHIP OF JONATHAN E. SHEPPARD,
                              Appellee.

                     Nos. 4D21-2584 and 4D21-2596

                          [September 15, 2022]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case Nos.
MHC21-001163 and PRC21-001623.

   Abbey L. Kaplan and Josh M. Rubens of Kluger, Kaplan, Silverman,
Katzen & Levine, P.L., Miami, for appellant.

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach, and Andrew T. Lavin of Lavin Law Group, P.A.,
Miami, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.